                                      United States Bankruptcy Court
                                     Northern District of California
In re:                                                                                Case No. 18-52539-MEH
David Russell Foley                                                                   Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0971-5          User: arosales               Page 1 of 2                  Date Rcvd: Jan 29, 2019
                              Form ID: DOC                 Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 31, 2019.
db             +David Russell Foley,   311 Santa Rosa Drive,    Los Gatos, CA 95032-5714
smg           ++CALIFORNIA STATE BOARD OF EQUALIZATION,    ACCOUNT REFERENCE GROUP MIC 29,    P O BOX 942879,
                 SACRAMENTO CA 94279-0029
               (address filed with court: State Board of Equalization,
                 Attn: Special Procedures Section, MIC:55,    P.O. Box 942879,   Sacramento, CA 94279)
cr             +U.S. Bank Trust, N.A.,    c/o BDFTW, LLP,   4004 Belt Line Rd Ste. 100,    Addison, TX 75001-4320
14885554       +Bankamerica,   4909 Savarese Cir,    Tampa, FL 33634-2413
14885560       +Mercury/fbt,   Po Box 84064,    Columbus, GA 31908-4064

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: EDD.COM Jan 30 2019 07:23:00      CA Employment Development Dept.,
                 Bankruptcy Group MIC 92E,    P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Jan 30 2019 07:23:00       CA Franchise Tax Board,    Attn: Special Procedures,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
smg             EDI: CALTAXFEE Jan 30 2019 07:23:00       State Board of Equalization,
                 Attn: Special Procedures Section, MIC:55,     P.O. Box 942879,    Sacramento, CA 94279
smg             EDI: IRS.COM Jan 30 2019 07:23:00      IRS,    P.O. Box 7346,    Philadelphia, PA 19101-7346
14885555       +EDI: TSYS2.COM Jan 30 2019 07:23:00       Barclays Bank Delaware,    Po Box 8803,
                 Wilmington, DE 19899-8803
14885557        EDI: CAPITALONE.COM Jan 30 2019 07:23:00       Capital One,    15000 Capital One Dr,
                 Richmond, VA 23238
14885556       +E-mail/Text: ECMBKMail@Caliberhomeloans.com Jan 30 2019 02:39:20        Caliber Home Loans, Inc.,
                 13801 Wireless Way,    Oklahoma City, OK 73134-2500
14907515        EDI: CAPITALONE.COM Jan 30 2019 07:23:00       Capital One Bank (USA), N.A.,     PO Box 71083,
                 Charlotte, NC 28272-1083
14885558       +EDI: RCSFNBMARIN.COM Jan 30 2019 07:23:00       Creditonebnk,    Po Box 98875,
                 Las Vegas, NV 89193-8875
14903505        EDI: CALTAX.COM Jan 30 2019 07:23:00       FRANCHISE TAX BOARD,    BANKRUPTCY SECTION MS A340,
                 PO BOX 2952,    SACRAMENTO CA 95812-2952
14900409        EDI: JEFFERSONCAP.COM Jan 30 2019 07:23:00       Jefferson Capital Systems LLC,     Po Box 7999,
                 Saint Cloud Mn 56302-9617
14885559       +E-mail/Text: bankruptcy@loanme.com Jan 30 2019 02:39:12        Loanme Inc,
                 1900 S State College Blv,    Anaheim, CA 92806-0101
14885561       +E-mail/Text: netcreditbnc@enova.com Jan 30 2019 02:39:15        Nc Financial,
                 200 W Jackson Blvd Ste 2,    Chicago, IL 60606-6941
14916856       +E-mail/Text: netcreditbnc@enova.com Jan 30 2019 02:39:15        NetCredit,    175 W Jackson Blvd,
                 Suite 1000,    Chicago, IL 60604-2863
14890066       +EDI: AIS.COM Jan 30 2019 07:23:00      T Mobile/T-Mobile USA Inc,
                 by American InfoSource as agent,    4515 N Santa Fe Ave,     Oklahoma City, OK 73118-7901
14897435       +Fax: 912-629-1539 Jan 30 2019 03:09:32       TitleMax of California, Inc. dba TitleMax,
                 15 Bull Street, Suite 200,    Savannah, GA 31401-2686
14917131       +E-mail/Text: ECMBKMail@Caliberhomeloans.com Jan 30 2019 02:39:20        U.S. Bank Trust, N.A.,
                 c/o Caliber Home Loans, Inc.,    13801 Wireless Way,    Oklahoma City, OK 73134-2500
14902770       +EDI: WFFC.COM Jan 30 2019 07:23:00      Wells Fargo Bank, N.A.,
                 Small Business Lending Division,    P.O. Box 29482,    Phoenix, AZ 85038-9482
14917692       +E-mail/Text: peritus@ebn.phinsolutions.com Jan 30 2019 02:39:18
                 Wilshire Con. Cr-C/O Peritus Portfolio Services,     P.O. Box 141419,     Irving, TX 75014-1419
14885562       +E-mail/Text: bankruptcynotice@westlakefinancial.com Jan 30 2019 02:38:40
                 Wilshire Consumer Cred,    4751 Wilshire Bv,    Los Angeles, CA 90010-3827
14885563       +E-mail/Text: bankruptcynotice@westlakefinancial.com Jan 30 2019 02:38:40
                 Wilshire Consumer Credit,    4751 Wilshire Blvd.,    Los Angeles, CA 90010-3827
                                                                                                TOTAL: 21

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14897486*        Internal Revenue Service,   P O Box 7346,   Philadelphia, PA 19101-7346
                                                                                             TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).




       Case: 18-52539       Doc# 40      Filed: 01/31/19    Entered: 01/31/19 21:26:32        Page 1 of 3
District/off: 0971-5                  User: arosales                     Page 2 of 2                          Date Rcvd: Jan 29, 2019
                                      Form ID: DOC                       Total Noticed: 25


              ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 31, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 29, 2019 at the address(es) listed below:
              Devin Derham-Burk    ctdocs@ch13sj.com
              Edward A. Treder   on behalf of Creditor   U.S. Bank Trust, N.A. ndcaecf@BDFGroup.com
              Nancy Weng    on behalf of Debtor David Russell Foley FarsadECF@gmail.com,
               FarsadECF@ecf.courtdrive.com
              Nanette Dumas    on behalf of Trustee Devin Derham-Burk ctdocs@ch13sj.com
              Office of the U.S. Trustee / SJ   USTPRegion17.SJ.ECF@usdoj.gov
                                                                                            TOTAL: 5




         Case: 18-52539            Doc# 40        Filed: 01/31/19          Entered: 01/31/19 21:26:32                Page 2 of 3
Form DOC

                                  UNITED STATES BANKRUPTCY COURT
                                       Northern District of California

In      David Russell Foley                              Case No.: 18−52539 MEH 13
Re:
           Debtor(s)                            Chapter: 13




                                      NOTICE OF DISMISSAL OF CASE




   Notice is given that an order was filed on 1/28/19 dismissing the above−captioned case.



Dated: 1/29/19                                   For the Court:

                                                 Edward J. Emmons
                                                 Clerk of Court
                                                 United States Bankruptcy Court

Doc # 39




      Case: 18-52539      Doc# 40      Filed: 01/31/19        Entered: 01/31/19 21:26:32     Page 3 of 3
